Sam Robinson, Associate Justice. Randall Gene Brown, an employee of W. H. Patterson Construction Company, was killed while working at his job of helping to unload a truck. There is no question about his death growing out of and in the course of his employment. He had worked for Patterson about four weeks. His wages were $1.00 per hour and he earned an average of $33.75 per week. The employer, Patterson, and his insurance carrier promptly admitted liability under the workmen’s compensation law. The decedent was only 18 years of age with no wife or children, but left surviving a father and mother and several brothers and sisters. The employer was in doubt as to how the compensation benefits should be distributed under the provisions of Ark. Stats. 81-1315, and therefore notified the Workmen’s Compensation Commission of the death of the employee, and stipulated that the death grew out of and in the course of the employment. The amount of monthly contribution by the decedent to the support of his partially dependent family was established by the testimony of the father and mother. Although there is a little discrepancy in the evidence as to the exact amount contributed to the family by the decedent, it appears that the Commission gave the family the benefit of any doubt and made an award of 40%, amounting to about $14.00 per week. There is substantial testimonj'' to support this ward made by the Commission. In addition, $250.00 was awarded as burial expense as provided by Ark. Stats. 81-1315, and an award of $100.00 was made to the attorney for the claimants as provided by Ark. Stats. 81-1332 for claims that are not contested./ We find no error. Affirmed.